Case 3:16-cv-00560-JPG-DGW Document 181 Filed 12/07/18 Page 1 of 2 Page ID #7282



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF ILLINOIS

      DWAYNE WHITE, as Administrator of the
      Estate of Bradley C. Scarpi,

                      Plaintiff,
                                                                       Case No. 16-cv-560-JPG-DGW
             v.

      ST. CLAIR COUNTY SHERIFF RICHARD
      WATSON, et al.,

                      Defendants.


                                                       ORDER

           This matter comes before the Court following the jury verdict rendered December 6,

  2018. Based on the parties’ agreement during trial as to the legal consequences of such a jury

  verdict, the Court DIRECTS the Clerk of Court to enter judgment consistent with the following.

           The parties agreed that, to avoid confusion for the jury, defendant St. Clair County

  Sheriff Richard Watson, in his official capacity, would be referred to as the “St. Clair County

  Sheriff’s Department.” They further agreed that any verdict rendered as to the “St. Clair County

  Sheriff’s Department” was, in fact, a verdict as to St. Clair County Sheriff Richard Watson, in

  his official capacity. Accordingly, judgment will be entered regarding St. Clair County Sheriff

  Richard Watson, in his official capacity, based on the verdict regarding the “St. Clair County

  Sheriff’s Department.”

           The parties agreed that a verdict on Count IV1, a claim under the Illinois Wrongful Death

  Act against defendant Christopher Lanzante, would be dispositive of Count V, a claim under the



  1
    Count IV was referred to as the “Third Claim” in the jury instructions and verdict form following the Court’s
  decision during the trial to enter judgment as a matter of law on the original Count III, a claim under the Americans
  With Disabilities Act.
Case 3:16-cv-00560-JPG-DGW Document 181 Filed 12/07/18 Page 2 of 2 Page ID #7283



  Illinois Wrongful Death Act against St. Clair County Sheriff Richard Watson, in his official

  capacity, under a respondeat superior theory based on the conduct of Lanzante. Accordingly,

  judgment will be entered on Count V in favor of the plaintiff for $150,000, the amount of

  compensatory damages awarded to the plaintiff in Count IV. The liability for Counts IV and V

  shall be joint and several.

         The parties agreed that defendant St. Clair County would be obligated for

  indemnification for any compensatory damage award rendered against Lanzante or St. Clair

  County Sheriff Richard Watson, in his official capacity. Accordingly, the Court will declare the

  right to such indemnification from St. Clair County.

  IT IS SO ORDERED.
  DATED: December 7, 2018.

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               UNITED STATES DISTRICT JUDGE




                                                  2
